Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 25, 2016

                                     No. 04-15-00751-CV

              IN THE INTEREST OF J.J.F.R., JR. AND G.L.R., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-01451
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER
        The Texas Rules of Appellate Procedure set forth the pleadings and other documents that
“must” be included in the clerk’s record, absent an agreement by the parties. See TEX. R. APP. P.
34.2, 34.5. Among those pleadings are the court’s findings of fact and conclusions of law when,
as here, trial was to the bench. Id. 34.5(a)(4). A party is not required to request the documents
set forth in Rule 34.5. Nevertheless, in this case, appellant filed a Request For Preparation of
Clerk’s Record that included a request for “Findings of Fact (10/5/2015).” The clerk’s record
filed on December 31, 2015 does not comply with Rule 34.5 because it does not contain the trial
court’s findings of fact and conclusions of law.

         On May 24, 2016, this court contacted the Bexar County civil appeals clerk and asked
that a supplemental clerk’s record be filed containing the trial court’s findings of fact and
conclusions of law. Ms. Consuelo E. Gomez responded to our request by stating she required a
letter requesting the supplemental clerk’s record.

       The Bexar County District Clerk is hereby ORDERED to electronically file a
supplemental clerk’s record that contains all documents and pleadings required by Rule 34.5,
including the trial court’s findings of fact and conclusions of law no later than May 31, 2016.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court